Title: From Thomas Jefferson to Thomas Paine, 13 July 1789
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Paris July 13. 1789.

I wrote you the day before yesterday by Mr. Paradise. I write now by post. The case described in that letter page 3. line 4. to 11. has happened. Mr. Necker was dismissed from office the evening of the 11th. and set out for Geneva. This was not generally known in Paris till yesterday afternoon. The mobs immediately shut up all the playhouses. The foreign troops were advanced into the city. Engagements took place between some of them and the people. The first was in the place Louis XV. where a body of German cavalry being drawn up, the people posted themselves upon and behind the piles of stones collected there for the bridge, attacked and drove off the cavalry with stones. I suspect the cavalry rallied and returned, as I heard shortly after in the same spot a considerable firing. This was a little before dusk, and it is now early in the morning: so I have not ascertained any particulars. Monsr. de Montmorin has resigned. It is said the Baron de Breteuil is taken into the ministry but I cannot affirm this. The progress of things here will be subject to checks from time to time of course. Whether they will be great or small will depend on the army. But they will be only checks. I am Dear Sir with great esteem Your most obedt. humble servt,

Th: Jefferson

